UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 12) Network Equipment Technologies, Inc. (Name of Issuer) Common Stock, par value $.01 (Title of Class of Securities) 641208103 (CUSIP Number) December 31, 2009 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [X]Rule 13d-1(b) [X]Rule 13d-1(c) []Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. SEC 1745 (12-02) 1 CUSIP No. 1. Names of Reporting Persons. R. Eliot King and Associates Incorporated 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) XX 3. SEC Use Only 4. Citizenship or Place of Organization California Number of Shares Beneficially Owned by Each Reporting Person With 5.Sole Voting Power-0- 6.Shared Voting Power599,905 7.Sole Dispositive Power-0- 8.Shared Dispositive Power780,005 9. Aggregate Amount Beneficially Owned by Each Reporting Person780,005 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) 11. Percent of Class Represented by Amount in Row (9) 2.6% 12. Type of Reporting Person (See Instructions) CO and IA 2 CUSIP No. 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). John K. Nelson 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) XX 3. SEC Use Only 4. Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With 5.Sole Voting Power548,501 6.Shared Voting Power599,905 7.Sole Dispositive Power548,501 8.Shared Dispositive Power780,005 9. Aggregate Amount Beneficially Owned by Each Reporting Person1,328,506 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) 11. Percent of Class Represented by Amount in Row (9) 4.5% 12. Type of Reporting Person (See Instructions) IN 3 CUSIP No. Item 1. (a) Name of Issuer Network Equipment Technologies, Inc. (b) Address of Issuer's Principal Executive Offices 6900 Paseo Padre Parkway, Fremont, CA94555-3660 Item 2. (a) The names of the persons filing this statement are: R. Eliot King & Associates Incorporated and John K. Nelson (collectively, the "Filers"). The Filers are filing this Schedule jointly, but disclaim membership in a group. (b) The principal business office of the Filers is located at: 830 Menlo Avenue, Suite 201, Menlo Park, CA94025 (c) For citizenship of Filers, see Item 4 of the cover sheet for each Filer. (d) This statement relates to shares of common stock of the Issuer (the "Stock"). (e) The CUSIP number of the Issuer is:641208103 4 CUSIP No. Item 3. If this statement is filed pursuant to rule 240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) [] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) [] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) [] Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) [] Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8). (e) [X] An investment adviser in accordance with section 240.13d-1(b)(1)(ii)(E) (as to R. Eliot King & Associates Incorporated). (f) [] An employee benefit plan or endowment fund in accordance with section 240.13d-1(b)(1)(ii)(F). (g) [X] A parent holding company or control person in accordance with 240.13d-1(b)(1)(ii)(G) (as to John K.
